                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

CROW LAW FIRM, INC.,

       Plaintiff

v.                                                         No. 18-808 MV-KK

OBY T. ROGERS, PPLC, and
OBY T. ROGERS,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendants’ Motion to Dismiss for Lack of

Personal Jurisdiction [Doc. 4]. The Court, having considered the motion and relevant law, finds

that the motion is well-taken and will be granted.

                                        BACKGROUND

       The relevant facts, as alleged in the Complaint and demonstrated by the parties’

affidavits, are as follows. On May 6, 2018, Kolby Burton, who lives in Mississippi, was injured

in an automobile accident in Loving, New Mexico. Doc. 4-1, Ex. A. He was airlifted to

University Medical Center in El Paso, Texas. Id. While he was in El Paso, on May 16, 2018,

Mr. Burton signed a contract retaining B.J. Crow and the Crow Law Firm to represent him in

connection with the accident. Id. Mr. Burton returned to Mississippi on May 17, 2018. Id.

       On June 12, 2018, Mr. Burton met with Oby T. Rogers in Mississippi. Id. During the

meeting, Mr. Burton did not mention Mr. Crow. Id., Ex. A. On June 15, 2018, Mr. Burton again

met with Mr. Rogers, and decided to retain him in connection with his New Mexico accident. Id.

During that meeting, Mr. Burton asked Mr. Rogers, “What do I do with the other lawyer?” Id.

Mr. Rogers responded, “What are you talking about?” Id. Mr. Burton then disclosed that he had



                                                 1 
 
previously retained Mr. Crow to represent him in connection with the accident, but indicated that

he wanted to “fire Crow.” Id. Mr. Rogers responded that if Mr. Burton “wanted to fire Crow

then he needed to write it out and sign it and then he could continue talking to [Mr. Rogers]. Id.

At that point, Mr. Burton “wrote a note out firing Crow, handed [it] to [Mr.] Rogers, and signed”

a contract retaining Mr. Rogers and Oby T. Rogers, PPLC (the “Rogers Law Firm”). Id.

       Thereafter, on June 20, 2018, Mr. Rogers sent Mr. Crow an email message stating that

Mr. Burton had terminated Mr. Crow’s services. Doc. 1-1 at ¶ 18. The email message attached a

handwritten note from Mr. Burton stating, “Thanks BJ for your help but I have decided to use

Oby Rogers on my case.” Id. at ¶ 19. The email message also indicated that Mr. Burton “would

prefer that [Mr. Crow] not attempt to contact [him] regarding [his] decision to terminate [Mr.

Crow].” Id. at 21.

       Also on June 20, 2018, Mr. Rogers sent a letter to Agava Transportation Services

(“Agava”) in Carlsbad, New Mexico, regarding Mr. Burton’s accident, indicating that the Rogers

Law Firm was representing Mr. Burton and directing that Agava preserve the evidence related to

the accident. Doc. 11-3. The letter also stated: “[I]t is my understanding that you have

previously been contacted by B.J. Crow, Esq. in regards to this matter. Mr Crow’s

representation of Mr. Burton has been terminated as of June 15, 2018.” Id. Ryan Sanders, an

attorney at Butt Thornton & Baehr in Albuquerque, New Mexico, forwarded the letter to Mr.

Crow on June 20, 2018, asking whether he was still representing Mr. Burton. Doc. 11-2. Mr.

Crow responded, “It doesn’t appear so, has Mr. Oby Rogers been in contact with you?” Id. Mr.

Sanders responded, “He has been in contact with us.” Id.

       Based on these facts, Plaintiff, the Crow Law Firm, commenced the instant action in New

Mexico State Court against Mr. Rogers and the Rogers Law Firm. Doc. 1-1. The Complaint



                                                 2 
 
alleges claims of tortious interference with contract, negligence, and prima facie tort. Id. On

August 22, 2018, Defendants removed the action to this Court. Doc. 1.

       On their instant motion, Defendants seek dismissal of the action on the basis that this

Court lacks personal jurisdiction over them. Doc. 4. Plaintiff opposes the motion, arguing that

Defendants “have purposeful and significant contacts with the State of New Mexico, warranting

the exercise of personal jurisdiction over them.” Doc. 11.

       In support of their motion, Defendants submitted the affidavit of Mr. Rogers. Doc. 4-1,

Ex. B. Mr. Rogers’ affidavit states that: he resides in and is licensed to practice law in

Mississippi; he is not licensed to practice law in, has never been admitted pro hac vice in, and,

until his representation of Mr. Burton, has never participated in any litigation in New Mexico;

neither he nor the Rogers Law Firm has ever advertised in New Mexico or filed any taxes in

New Mexico; and, prior to being retained by Mr. Burton, had never been to New Mexico for

business, only to ski. Id. In support of his opposition, Plaintiff submitted a July 27, 2018

Facebook post of Mr. Rogers and the Rogers Law Firm, in which Mr. Rogers states that he

“spent the week in New Mexico” working on Mr. Burton’s case. Doc. 11-4.

                                            STANDARD

       “[W]hen the court’s jurisdiction is contested, the plaintiff has the burden of proving

jurisdiction exists.” Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995). Where, as

here, “there has been no evidentiary hearing, and the motion to dismiss for lack of jurisdiction is

decided on the basis of affidavits and other written material, the plaintiff need only make a prima

facie showing that jurisdiction exists.” Id. “The allegations in the complaint must be taken as

true to the extent they are uncontroverted by the defendants’ affidavits.” Id. Further, “[i]f the

parties present conflicting affidavits, all factual disputes must be resolved in the plaintiff’s favor,



                                                   3 
 
and the plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation by

the moving party.” Id. Importantly, however, “only the well pled facts of plaintiff’s complaint,

as distinguished form mere conclusory allegations, must be accepted as true.” Id. The court’s

“task is to determine whether the plaintiff’s allegations, as supported by affidavits, make a prima

facie showing of personal jurisdiction.” Id.

       “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Here, New Mexico’s long-

arm statute “extends the jurisdictional reach of New Mexico courts as far as constitutionally

permissible.” Tercero v. Roman Catholic Diocese, 48 P.3d 50, 54 (N.M. 2002). Thus, in order to

determine whether this court may exercise personal jurisdiction over Defendants, the relevant

inquiry is whether that exercise of jurisdiction “comports with the limits imposed by federal due

process.” Daimler, 571 U.S. at 125.

       “The Due Process Clause protects an individual’s liberty interest in not being subject to

the binding judgments of a forum with which he has established no meaningful contacts, ties or

relations.” Burger King Corp. v. Rudzewicz, I471 U.S. 462, 471-72 (1985). In the “canonical

opinion” of International Shoe Co. v. Washington, 326 U.S. 310 (1945), the Supreme Court held

that a court may “exercise personal jurisdiction over an out-of-state defendant if the defendant

has certain minimum contacts with [the forum state] such that the maintenance of the suit does

not offend ‘traditional notions of fair play and substantial justice.” Daimler, 571 U.S. at 126

(quoting International Shoe, 326 U.S. at 316).

       Two categories of personal jurisdiction have developed from International Shoe’s

conception of “fair play and substantial justice””: general jurisdiction and specific jurisdiction.

Daimler, 571 U.S. at 126; Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773,



                                                  4 
 
1780 (2017). “A court with general jurisdiction may hear any claim against that defendant, even

if all the incidents underlying the claim occurred in a different State.” Id. (citations omitted).

Notably, however, “only a limited set of affiliations with a forum will render a defendant

amenable to general jurisdiction in that State.” Id. (citations omitted). “For an individual, the

paradigm forum for the exercise of general jurisdiction is the individual’s domicile; for a

corporation, it is an equivalent place, one in which the corporation is fairly regarded as at home.”

Id. (citations omitted). Further, with regard to foreign corporations, a court may assert general

jurisdiction “when their affiliations with the State are so continuous and systematic as to render

them essentially at home in the forum State.” Daimler, 571 U.S. at 127 (citations omitted).

         In contrast, “[i]n order for a court to exercise specific jurisdiction, the suit must arise out

of or relate to the defendant’s contacts with the forum.” Bristol-Myers, 137 S. Ct. at 1780

(citations omitted; emphasis in original). “[T]here must be an affiliation between the forum and

the underlying controversy, principally, an activity or an occurrence that takes place in the forum

state and is therefore subject to the State’s regulation.” Id. (citation omitted). Specific

jurisdiction thus “is confined to adjudication of issues deriving from, or connected with, the very

controversy that establishes jurisdiction.” Id. (citation omitted). The Tenth Circuit has framed

the “minimum contacts” test in the context of specific jurisdiction as “encompass[ing] two

distinct requirements: (1) that the defendant must have purposely directed its activities at

residents of the forum state, and (ii) that the plaintiff’s injuries must arise out of the defendant’s

forum-related activities.” Id. (citations omitted).

        Notably, the necessary relationship between the defendant and the forum state “must

arise out of contacts that the defendant himself creates with the forum state.” Walden v. Fiore,

571 U.S. 277, 284 (2014) (emphasis in original). Thus, “however significant the plaintiff’s



                                                   5 
 
contacts with the forum may be those contacts cannot be decisive in determining whether the

defendant’s due process rights are violated.” Id. at 285. Further, because the “minimum

contacts” analysis “looks to the defendant’s contacts with the forum state itself, not the

defendant’s contacts with persons who reside there . . . the plaintiff cannot be the only link

between the defendant and the forum.” Id. Finally, “mere injury to a forum resident is not a

sufficient connection to the forum.” Id. at 290. The proper question thus “is not where the

plaintiff experienced a particular injury or effect but whether the defendant’s conduct connects

him to the forum in a meaningful way.” Id.

                                           DISCUSSION

         Defendants argue that this Court has neither general nor specific jurisdiction over them,

and that the Court thus must dismiss the instant action for lack of personal jurisdiction. The

parties disagree as to some of the events that transpired relating to Mr. Burton’s initial retention

and subsequent termination of Mr. Crow and his law firm. The parties’ conflicts are of no

moment, however, as the evidence relevant to the sole jurisdictional issue before the Court, with

all relevant factual disputes resolved in Plaintiff’s favor, makes clear that Plaintiff’s allegations,

as supported by its affidavit, fail to make a prima facie showing of personal jurisdiction.

    I.      The Court Lacks General Jurisdiction over Defendants.

         Nothing in the Complaint, affidavits, or Plaintiff’s response brief provides any basis for

the Court to find that Defendants’ affiliations with New Mexico fall within “the limited set that

would render them amenable to general jurisdiction” in this Court. With regard to Mr. Rogers

personally, New Mexico cannot be construed as his domicile or the equivalent. Indeed, the

statements in his affidavit establish that: Mr. Rogers resides in and is licensed to practice law in

Mississippi; he is not licensed to practice law in, has never been admitted pro hac vice in, and,



                                                   6 
 
until his representation of Mr. Burton, has never participated in any litigation in New Mexico;

has never advertised in New Mexico or filed any taxes in New Mexico; and, prior to being

retained by Mr. Burton, had never been to New Mexico for business, only to ski. Plaintiff has

not contested any of these facts, but has submitted evidence that, since being retained by Mr.

Burton, Mr. Rogers travelled to New Mexico for one week to investigate Mr. Burton’s case. Mr.

Rogers’ trip to New Mexico for the discrete purpose of litigating Mr. Burton’s case does not

come close to approximating his domicile, and thus is insufficient to render him amenable to

general jurisdiction in this Court.

          Nor can New Mexico be construed as a place where the Rogers Law Firm is fairly

regarded as at home. The Rogers Law Firm is incorporated in Mississippi and has its principal

place of business in Mississippi, has never advertised or filed taxes in New Mexico, and before

being retained by Mr. Burton, never participated in any litigation in New Mexico. Neither the

evidence of Mr. Rogers’ week-long trip to New Mexico in connection with Mr. Burton’s case,

nor the fact that the Rogers Law Firm will have future contact with New Mexico for the discrete

purpose of litigating Mr. Burton’s case, establishes affiliations with New Mexico “so continuous

and systematic as to render [the Rogers Law Firm] at home in the forum State.” Daimler, 571

U.S. at 127.

    II.      The Court Lacks Specific Jurisdiction over Defendants.

          In order for this Court to exercise specific jurisdiction over Defendants, the instant action

and the injuries alleged therein must arise out of Defendants’ forum-related activities. Plaintiff

explains the crux of this case to be “a Mississippi lawyer intentionally interfering with a New

Mexico lawyer-client contract, and tortiously taking a serious New Mexico personal injury case

from a New Mexico law firm.” Doc. 11 at 1. Similarly, the Complaint alleges that “Mr. Rogers



                                                    7 
 
obviously communicated with Mr. Crow’s client impermissibly as he obtained the handwritten

note from Mr. Crow’s client and stated that ‘[Mr. Burton] would prefer that you not attempt to

contact [him] regarding [his] decision to terminate you.’” Doc. 1-1 at ¶ 24. Accordingly, the

jurisdictional issue is whether the underlying controversy – whether Defendants induced Mr.

Burton to terminate his contract with Mr. Crow – and Plaintiff’s alleged injury – the loss of the

opportunity to represent Mr. Burton in a serious personal injury case – arose out of Defendants’

contacts with New Mexico. “What is needed – and what is missing here – is a connection

between the forum and the specific claims at issue.” Bristol-Myers, 137 S. Ct. at 1781.

       First, Plaintiff argues that the evidence that Mr. Rogers instructed Mr. Burton to write a

note to Mr. Crow firing him “alone establishes personal jurisdiction.” Doc. 11 at 8. It is

undisputed, however, that Mr. Rogers’ communications with Mr. Burton all took place in

Mississippi. It was during a meeting in Mississippi on June 15, 2018, that Mr. Burton first

mentioned Mr. Crow to Mr. Rogers, and that Mr. Rogers told Mr. Burton that if he wanted to fire

Mr. Crow, that he needed to write it out and sign it, and that he could then continue to pursue

representation by Mr. Rogers. The relevant conduct giving rise to Plaintiff’s claims, namely, Mr.

Rogers’ instruction to Mr. Burton to write a note firing Mr. Crow, thus occurred “entirely” in

Mississippi. Bristol-Myers, 137 S. Ct. at 1781. “It follows that [this Court] cannot claim

specific jurisdiction.” Id. at 1782.

       This conclusion is not altered by the fact that Defendants’ conduct caused Plaintiff to

suffer injury in New Mexico. As noted above, the relevant inquiry “is not where the plaintiff

experienced a particular injury or effect but whether the defendant’s conduct connects him to the

forum in a meaningful way.” Walden, 571 U.S. at 290. Here, Mr. Rogers’ conduct occurred in

in Mississippi, and was directed to a fellow Mississippi resident. The fact that the intended



                                                 8 
 
recipient of the note that Mr. Rogers instructed Mr. Burton to write was a New Mexico resident

does not suffice to connect Defendants to New Mexico “in a meaningful way.” Thus, even if

Plaintiff “suffered foreseeable harm” in New Mexico, because Mr. Rogers’ inducement of Mr.

Burton to terminate his contract with Mr. Crow “occurred entirely in [Mississippi], the mere fact

that this conduct affected” a New Mexico resident “did not suffice to authorize jurisdiction.”

Bristol-Myers, 137 S. Ct. at 1782; Walden, 134 S. Ct at 1124 (holding that Nevada courts lacked

specific jurisdiction even though plaintiffs were Nevada residents and suffered foreseeable harm

in Nevada, where relevant conduct occurred entirely in Georgia).

       In support of his position that this Court has personal jurisdiction, Plaintiff also points to

the evidence that, on June 20, 2018, Mr. Rogers sent a letter to Agava in Carlsbad, New Mexico,

regarding Mr. Burton’s accident and that, as of that date, Mr. Rogers had been in contact with

Agava’s counsel. These communications with Agava and its counsel, however, did not give rise

to the claims or injuries in the instant case. As noted above, the underlying controversy here is

whether Defendants induced Mr. Burton to terminate his contract with Mr. Crow, thereby

causing Plaintiff to suffer the loss of opportunity to represent Mr. Burton. Neither Mr. Rogers’

letter to Agava nor his communication with Agava’s counsel constituted such inducement or

caused such injury. Indeed, nowhere does Plaintiff allege or argue as much. In other words,

Plaintiff would have suffered the loss of Mr. Burton’s case even if Mr. Rogers had not

communicated with Agava and its counsel. Accordingly, the instant suit and the injuries alleged

therein do not arise out of Mr. Rogers’ communications with Agava and its counsel, and these

forum-related activities thus do not suffice to authorize specific jurisdiction. Kuenzle v. HTM

Sport-Und Freizeitgerate, 102 F.3d 453, 456-57 (10th Cir. 1996) (“[T]he requirement that the

claim arises out of or results from the forum-related activities is not satisfied when the plaintiff



                                                  9 
 
would have suffered the same injury even if none of the defendant’s forum contacts had taken

place.”) (citations omitted).

              Finally, Plaintiff argues that the requirements for personal jurisdiction are satisfied

because Mr. Rogers spent a week in New Mexico in July 2018, investigating Mr. Burton’s case,

and that, in connection with his representation of Mr. Burton, “will of necessity have to have

extensive contact in New Mexico.” Doc. 11 at 7-8. This evidence, too, is insufficient to satisfy

the requirement that Plaintiff’s claims arise out of or result from Defendants’ forum-related

activities. Mr. Rogers’ July 2018 travel to New Mexico occurred after Mr. Burton’s June 20,

2018 termination of his contract with Mr. Crow. Accordingly, this forum-related activity could

not possibly haven given rise to either Plaintiff’s claim that Defendants induced Mr. Burton to

fire Mr. Crow or the harm suffered by Plaintiff in losing the opportunity to represent Mr.

Burton.1 Similarly, any future contact Defendants may have with New Mexico in connection

with their representation of Mr. Burton necessarily cannot give rise to the claims and injuries

alleged in the instant case.

                                                               CONCLUSION

              After resolving all factual disputes in Plaintiff’s favor, the Court finds that Plaintiff’s

allegations, as supported by affidavits, fail to make a prima facie showing of personal

jurisdiction, under either the category of general jurisdiction or the category of specific

jurisdiction. This Court’s exercise of jurisdiction over Defendants thus would not comport with

the limits imposed by federal due process. Further, Plaintiff has failed to establish that it is



                                                            
1
     Because it post-dates the claims and injuries set forth in the Complaint, Mr. Rogers’ July 2018
travel to New Mexico is irrelevant to the jurisdictional issue before the Court. As such,
Defendants’ failure to disclose it was reasonable and does not, as Plaintiff suggests, warrant
sanctions. 
                                                                   10 
 
entitled to discovery, as it identifies no forum-related activities by Defendants that occurred prior

to Mr. Burton’s termination of Mr. Crow’s contract as to which it seeks additional factual

inquiry. Accordingly, Defendants are entitled to dismissal of this action for lack of jurisdiction.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss for Lack of

Personal Jurisdiction [Doc. 4] is GRANTED.

       DATED this 22nd day of March, 2019.




                                              MARTHA VÁZQUEZ
                                              United States District Judge




                                                 11 
 
